DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's Request for Continued Examination filed on February 10, 2021, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Colin J. Dolese (Reg. No. Reg. No.79,195) on February 25, 2021.

Claims 1-18 are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Colin J. Dolese (Reg. No. Reg. No.79,195) on February 25, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Please cancel claims 19-20 and amend claims 1, 6, 10, 12, 16, and 17 as follows:

1.	(Currently amended) A computing apparatus comprising: 
one or more computer-readable storage media;
a processing system operatively coupled with the one or more computer-readable storage media; and
a native application comprising one or more functions of an embedded test feature that is part of native code of the native application, the embedded test feature switchable among a plurality of states, the plurality of states comprising a first state of the embedded test feature and a second state of the embedded test feature, and the native application stored on the one or more computer-readable storage media and comprising program instructions that, when executed by the processing system, direct the processing system to:
responsive to a first event that triggers the embedded test feature of the native application, execute the embedded test feature in the first state using first data that is included in the embedded test feature;
receive a manifest remotely via a network from an online application development and optimization platform, the manifest including an instruction to switch the first state of the embedded test feature of the native application to the second state, and including second data for replacing the first data;
process the manifest to switch the first state of the embedded test feature of the native application to the second state;

responsive to the second event, replace the first data that is included in the embedded test feature with the second data that is included in the manifest; and
execute the embedded test feature in the second state using the second data.
6.	(Currently amended) The computing apparatus of claim 1, wherein the instruction to switch the first state of the embedded test feature to the second state identifies one or more of a test state flag on the native application to be toggled, an instruction on the native application associated with the second state, or a data object on the native application associated with the [[test]] second state.

10.	(Currently amended) The computing apparatus of claim 1, wherein the [[object]] native code of the native application is unmodified by the processing of the manifest to switch the first state of the embedded test feature to the second state.

12.	(Currently amended) A method of dynamically enabling test features in a native application executing on a computing apparatus, the method comprising:
responsive to a first event that triggers an embedded test feature of the native application, executing the embedded test feature in a first state of the embedded test feature using first data that is included in the embedded test feature, wherein the of the embedded test feature;
receiving, by the computing apparatus, a manifest remotely via a network from an online application development and optimization platform, the [[first]] manifest including an instruction to switch the first state of [[an]] the embedded test feature to the second state, and including second data for replacing the first data;
processing the [[first]] manifest to switch the first state of the embedded test feature of the native application to the [[test]] second state;
monitoring program instructions executing the native application on the computing apparatus for occurrence of [[an]] a second event triggering the embedded test feature of the native application;
responsive to the second event replacing the first data that is included in the embedded test feature with the second data that is included in the manifest; and
executing the embedded test feature in the [[test]] second state using the second data.

16.	(Currently amended) The method of claim 12, wherein the instruction to switch the first state of the embedded test feature to the second state identifies one or more of a test state flag on the native application to be toggled, an instruction on the native application associated with the second state, or a data object on the native application associated with the [[test]] second state.

feature.

	19. (Canceled)

20. (Canceled)

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of replacing default functionality (see Sobel et al. 20140068273) and testing software using feature toggles (see Neely et al. Continuous Delivery? Easy! Just Change Everything (well, maybe it is not that easy)”. However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “responsive to a first event that triggers the embedded test feature of the native application, execute the embedded test feature in the first state using first data that is included in the embedded test feature: receive a manifest remotely via a network from an online application development and optimization platform, the manifest including an instruction to switch the first state of the embedded test feature of the native application to the  second state, and including second data for replacing the first data; process the manifest to switch the first state of the embedded test feature of the native application to the  second state; monitor execution of the program instructions associated with the native application for occurrence of a second event that in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1 and 12 are therefore allowed.  Claims 2-11 and 13-18 are also allowed due to their respective dependence on allowable independent claims 1 and 12
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/STEPHEN D BERMAN/Examiner, Art Unit 2192 

/S. Sough/SPE, Art Unit 2192